Citation Nr: 0706075	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 
2002 for the grant of service connection for residuals of a 
lacerated right wrist and residuals of a torn medial 
collateral ligament of the right knee.

2.  Entitlement to an initial increased evaluation for 
residuals of a lacerated right wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to an initial increased evaluation for 
residuals of a torn medial collateral ligament of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefits sought on 
appeal.  

During his hearing before the undersigned, the veteran and 
his representative requested that he be awarded benefits for 
the loss of use of his right hand.  This matter is referred 
to the RO for appropriate action.  

The issues of entitlement to initial increased evaluations 
for residuals of the lacerated right wrist and torn medial 
collateral ligament of the right knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not file a formal or informal claim for 
service connection for 
residuals of a lacerated right wrist and residuals of a torn 
medial collateral ligament of the right knee prior to 
December 1999.

2.  An unappealed and final rating decision of February 2000 
denied service connection for residuals of a lacerated right 
wrist and residuals of a torn medial collateral ligament of 
the right knee.

3.  On May 29, 2002 the RO received a request to reopen the 
veteran's claims for service connection for residuals of a 
lacerated right wrist and residuals of a torn medial 
collateral ligament of the right knee.

4.  In a June 2003 rating decision, the RO granted the 
veteran's claims for service connection for residuals of a 
lacerated right wrist and residuals of a torn medial 
collateral ligament of the right knee and awarded a 10 
percent rating for each from May 29, 2002.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than May 29, 2002, for the grant of service connection for 
residuals of a lacerated right wrist and residuals of a torn 
medial collateral ligament of the right knee, and the 
assignment of a 10 percent disability evaluation for each.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to an effective date 
earlier than May 29, 2002 for the grant of service connection 
for residuals of a lacerated right wrist and residuals of a 
torn medial collateral ligament of the right knee.  He 
contends he filed a claim for these disabilities in the early 
1970s and seeks service connection from that time forward.

The effective date of an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2006).  A "claim"' is defined 
in the VA regulations as "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2006).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2006).  
Significantly, such an informal claim must identify the 
benefit sought.  Id.  VA must look to all communications from 
a claimant that may be interpreted as applications or claims 
- formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).
In December 1999, the veteran filed a claim for service 
connection for residuals of a lacerated right wrist and 
residuals of a torn medial collateral ligament of the right 
knee.  The Board has searched the record for evidence of a 
claim for service connection for these disabilities prior to 
the December 1999 claim.  However, there is no document, 
filed prior to December 1999, which requested a determination 
of entitlement, or evidence a belief in entitlement, to 
service connection for residuals of a lacerated right wrist 
and residuals of a torn medial collateral ligament of the 
right knee.  No earlier correspondence from the veteran or 
his representative showed a clear intent on his part to 
request entitlement to service connection for these 
disabilities.  There was, therefore, no document of record 
that VA could construe as "evidencing a belief in 
entitlement" to these conditions prior to December 1999.

In February 2000 the RO denied service connection for 
residuals of a lacerated right wrist and residuals of a torn 
medial collateral ligament of the right knee.  The veteran 
was notified of this decision and did not appeal it.  Thus, 
it became a final decision.  On May 29, 2002 he filed a claim 
to reopen his claims for service connection.  Based on this 
claim and additional evidence, service connection was granted 
and a 10 percent evaluation was assigned for each disability 
in June 2003 .  In light of the foregoing, the Board 
concludes that an effective date earlier than May 29, 2002, 
(the date the veteran's claim to reopen was received by the 
RO) is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2006).

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March 2001 and March 2003.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  
Additionally, the veteran has demonstrated his knowledge of 
his right to contest the effective date assigned as evidenced 
by his appeal of this issue.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative] have been kept apprised 
of the RO's actions in this case by way of the Statement of 
the Case and have been informed of the evidence considered, 
the pertinent laws and regulations, and the rationale for the 
decision  reached in denying the claims.  The veteran was 
afforded a hearing before the Board as he requested.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his claims.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied.  


ORDER

The claim for an effective date earlier than May 29, 2002 for 
the grant of service connection for residuals of a lacerated 
right wrist and residuals of a torn medial collateral 
ligament of the right knee is denied.


REMAND

The veteran seeks an initial increased rating for residuals 
of a lacerated right wrist and residuals of a torn medial 
collateral ligament of the right knee.  Because this appeal 
is from the initial rating assigned upon the award of service 
connection, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran essentially contends the 10 percent ratings 
assigned do not reflect the severity of his disabilities.  In 
addition, with regard to his wrist claim, at the September 
2005 hearing the veteran testified he has nerve damage in his 
hand as a result of his injury.  He stated he experiences 
tingling, trouble gripping things, and a feeling of 
paralysis.  He testified he has been forced to become 
ambidextrous as a result.  

Neuropathy of the ulnar nerve is documented in VAMC treatment 
notes, but the notes contain insufficient information to 
adequately rate the veteran for this condition. A VA 
examination is needed to clarify whether the veteran is 
entitled to an increase on this basis.  Moreover, both at the 
hearing and in a January 2003 statement, the veteran 
indicates he has been receiving treatment for his knee and 
wrist conditions at Jefferson Barracks Medical Center.  There 
are no Jefferson Barracks records associated with the file.  
These records must be obtained in order to properly evaluate 
the veteran's claims.

The record also suggests the veteran may be receiving Social 
Security benefits.  A treatment note of July 2000 indicates 
that at the time, the veteran was seeking benefits.  Any 
decision of the Social Security Administration, and any 
medical evidence pertaining thereto, must be obtained before 
adjudicating this matter.

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his right wrist 
disability.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

a.  Ask the examiner to evaluate the 
veteran's service-connected residuals of 
his lacerated right wrist and to render an 
opinion as to whether any nerves have been 
damaged by this injury.  Identify any 
evidence of neuropathy or other nerve 
involvement due to the right wrist 
disability to include reflex changes.  If 
nerve damage affecting any finger(s) is 
found, indicate the finger(s) affected and 
report the range of motion for all 
affected fingers.  

b.  Indicate whether the veteran has 
limitation of motion of the right wrist 
limited in line with the forearm, or 
dorsiflexion of less than 15 degrees.  
Indicate whether the veteran has ankylosis 
of the wrist, and if so, describe the 
nature of that ankylosis.  

Ask the examiner to discuss all findings 
in terms of the applicable diagnostic 
codes and to specify the degree of 
severity (complete paralysis or mild, 
moderate, or severe incomplete paralysis) 
of any nerve damage pursuant to the 
applicable code.  The pertinent rating 
criteria should also be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  The 
findings must specifically include ranges 
of motion of the wrist and forearm (to 
include ranges of supination and 
pronation), and fingers as noted above.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

2.  Obtain and associate with the claims 
file all records from VAMC Jefferson 
Barracks.  Ask the veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.

3.  Obtain any Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim. 

4.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


